Case 5:20-cv-00053-LGW-BWC Document 6 Filed 08/25/20 Page 1 of 2


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By casbell at 9:10 am, Aug 25, 2020
Case 5:20-cv-00053-LGW-BWC Document 6 Filed 08/25/20 Page 2 of 2
